Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed November 24, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00954-CR



                  IN RE CHRISTOPHER DUPUY, Relator


                        ORIGINAL PROCEEDING
                       WRIT OF HABEAS CORPUS
                            405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 15CR1660

                       MEMORANDUM OPINION

      On November 16, 2015, relator Christopher Dupuy filed a petition for writ
of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to declare
Section 33.07 of the Texas Penal Code, which makes online impersonation an
offense, unconstitutional, order the underlying case dismissed, and discharge
relator from custody. 1

      The courts of appeals have no original habeas corpus jurisdiction in criminal
matters; their jurisdiction is appellate only. Tex. Gov’t Code Ann. § 22.221(d);
Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); Ex
Parte Denby, 627 S.W.2d 435 (Tex. App.—Houston [1st Dist.] 1981, orig.
proceeding). Original jurisdiction to grant a writ of habeas corpus in a criminal
case is vested in the Texas Court of Criminal Appeals, the district courts, the
county courts, or a judge in those courts. Tex. Code Crim. Proc. Ann. art. 11.05
(West 2015); Watson v. State, 96 S.W.3d 497, 499 (Tex. App.—Amarillo 2002,
pet. ref’d).    Therefore, this court is without jurisdiction to consider relator’s
petition requesting habeas corpus relief.

      Accordingly, we dismiss relator’s petition for writ of habeas corpus for lack
of jurisdiction.


                                          PER CURIAM

Panel consists of Justices Boyce, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




      1
          See Tex. Penal Code Ann. § 33.07 (West Supp. 2015).
                                              2